Exhibit 10.6

 

DUTY OF LOYALTY AGREEMENT

 

THIS DUTY OF LOYALTY AGREEMENT (this “Agreement”) is entered into on January 11,
2011, and is effective as of the Effective Date (as defined below), between
Herbst Gaming, LLC, a Nevada limited liability company (the “Company”), and
Donna Lehmann, an individual (the “Executive”).

 

Recitals

 

A.            The Company and its Affiliates are engaged in a highly competitive
business involving the ownership and operation of casinos and slot route
operations. Their success depends on their goodwill and sound reputation in the
marketplace.

 

B.            The Executive’s employment by Company creates a relationship of
confidence and trust between the Executive and the Company.  The purpose of the
restrictions contained in this Agreement is to protect the goodwill, sound
reputation and other legitimate business interests of the Company and its
Affiliates.

 

C.            The Company would not have entered into the Executive Severance
Agreement (as defined below) in the absence of such restrictions.

 

1.                                       Definitions.

 

(a)                                  “Affiliate” means the Company and any
person, limited liability company or other entity directly or indirectly under
the common control of, or controlling, the Company.  For the purposes of this
definition, “control” when used with respect to any person, corporation or other
entity means the power to direct the management and policies of such person or
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

(b)                                 “Confidential Information” means any and all
non-public, secret or proprietary information and trade secrets, in whatever
form, including, without limitation, information that is written, electronically
stored, orally transmitted, or memorized, that is, in the Company’s opinion, of
commercial value to the Company and that is created, discovered, developed, or
otherwise becomes known to the Company, or in which property rights are held,
assigned to, or otherwise acquired by or conveyed to the Company, including,
without limitation, any idea, knowledge, know-how, process, system, method,
technique, research and development, technology, software, technical
information, trade secret, trademark, copyrighted material, reports, records,
documentation, data, customer or supplier lists, pricing lists, tax or financial
information, and business or marketing plans, strategies, or forecasts. 
Confidential Information does not include information that is or becomes
generally known within the gaming and slot route industry through no act or
omission by the Executive or any other person that owes a duty of
confidentiality to the Company; provided, however, that the compilation,
manipulation or other exploitation of generally known information may constitute
Confidential Information.

 

1

--------------------------------------------------------------------------------


 

(c)                                  “Effective Date” means the date ascribed to
it in the Executive Severance Agreement.

 

(d)                                 “Executive Severance Agreement” means that
certain agreement between the Company and the Executive, dated as of January 11,
2011.

 

(e)                                  “Intellectual Property” means all tangible
and intangible information, materials and intellectual property, including,
without limitation, ideas, concepts, designs, products, methods, computer
programs and models (whether in source code or object code), financial models,
valuation models, software manuals, compositions, prototypes, reports,
inventions, drawings and/or specifications developed, conceived, created or
prepared by the Executive in the course of her employment with the Company,
which may pertain to the business, products, or processes of the Company,
regardless of whether developed, conceived, created or prepared by the Executive
(i) at the request or suggestion of the Company or otherwise, (ii) alone or in
conjunction with others or by others under the Executive’s supervision, and/or
(iii) during regular hours of work or otherwise, and regardless of whether or
not patentable or copyrightable, and all related papers, drawings, models, data
and documents.

 

(f)                                    “Restricted Area” shall mean any area
within a one hundred fifty (150) mile radius of any location in which the
Company or any of its Affiliates are directly or indirectly engaged in the
development, ownership, operation or management of casinos or slot route
operations or are actively pursuing any such activities; provided, however, that
the Restricted Area shall exclude the following:

 

(i)                                     the Las Vegas Strip (which is defined as
that area bounded by Koval Lane and straight extensions thereof on the East,
Charleston Boulevard on the North, I-15 on the West, and Sunset Road on the
South), and

 

(ii)                                  Downtown Las Vegas (which is defined as
that area bounded by Eastern Avenue and straight extensions thereof on the
East, I-515 (U.S. Highway 93/95) on the North, I-15 on the West, and Charleston
Boulevard on the South).

 

(g)                                 “Restricted Period” means the period of the
Executive’s employment with the Company, plus any period during which the
Executive is receiving the Severance Package under Section 4 of the Executive
Severance Agreement or, if the Executive’s employment ceases for any reason that
does not entitle her to the Severance Package, a period of time equal to the
balance of the Term (as defined in the Letter Agreement).

 

2.             The Executive Severance Agreement.  Simultaneous with the
execution of this Agreement, and as a condition of the Executive’s willingness
to agree to the restrictions described herein, the Company and the Executive are
executing an Executive Severance Agreement that provides protections to the
Executive.

 

2

--------------------------------------------------------------------------------


 

3.             Confidential Information and Other Company Property.  The
Executive shall not, during the course of her employment with the Company or
anytime thereafter, without prior written consent of the Company, divulge,
publish or otherwise disclose to any other person or entity any Confidential
Information regarding the Company, except in the course of carrying out the
Executive’s responsibilities on behalf of the Company (e.g., providing
information to the Company’s attorneys, accountants, bankers, etc.) or if
required to do so pursuant to the order of a court of competent jurisdiction or
a summons, subpoena or order of any governmental or administrative agency or
legislative body (including any committee thereof).  The Executive agrees that
upon termination of her employment for any reason, or at such earlier time as
the Company may request, the Executive shall forthwith return to the Company all
documents and other property in her possession belonging to the Company or any
of its Affiliates.

 

4.             Intellectual Property.  All Intellectual Property which the
Executive makes, conceives, reduces to practice or develops during her
employment (in whole or in part, either alone or jointly with others) shall be
deemed “work made for hire” under all applicable laws, which means that it shall
be the sole property of the Company. If for any reason any Intellectual Property
is not considered “work made for hire,” the Executive hereby assigns, conveys
and transfers to the Company her entire right, title and interest worldwide in
and to the Intellectual Property, including all contract and licensing rights
and all claims with respect thereto.

 

5.             Non-Interference with Business Relationships.  During the
Restricted Period, the Executive will not directly or indirectly, as a director,
officer, employee, manager, consultant, independent contractor, advisor or
otherwise, individually or in concert with others:

 

(a)                                  make any statements or perform any acts
intended to interfere with, reasonably likely to interfere with or having the
effect of interfering with (i) any interest of the Company or any of its
Affiliates in their relationships and dealings with existing or potential
customers or clients, and (ii) any other business interests, prospects or
opportunities the Company or any of its subsidiaries may have;

 

(b)                                 make any statements or do any acts intended
to cause, reasonably likely to cause or having the effect of causing, any
customers or clients of the Company or any of its Affiliates to make use of the
services of any business in which the Executive has or expects to acquire any
interest, is or expects to become an employee, officer or director, or has
received or expects to receive any remuneration, if such statements or acts
would result or would likely result in such customers or clients ceasing to do
business, or reducing their business, with the Company or any Affiliates;

 

(c)                                  engage in competition with, own any
interest in, perform any services for, participate in or be connected with any
business or organization which engages in competition with the Company or any of
its Affiliates in the Restricted Area; provided, however, that the provisions of
this Section 5(c) shall (i) only apply during any period in which the Executive
is receiving payments constituting the Severance Package, and (ii) not prohibit
the Executive’s ownership of not more than five percent (5%) of the total shares
of all classes of stock outstanding of any publicly held company;

 

3

--------------------------------------------------------------------------------


 

(d)                                 solicit any business from, or engage in any
business with, any customers or clients of the Company or any Affiliates with
whom the Executive had contact during, or of which the Executive had knowledge
solely as a result of, her employment with the Company; or

 

(e)                                  request, induce, encourage or advise any
customer or client of the Company with whom the Executive had contact during the
course of her employment to withdraw, curtail or cancel its business with the
Company or any Affiliates.

 

6.             Non-Solicitation. During the Restricted Period, except with the
prior written consent of the Board of Directors of the Company, the Executive
shall not, directly or indirectly, as a director, officer, employee, manager,
consultant, independent contractor, advisor or otherwise, individually or in
concert with others, engage in any of the following:

 

(a)                                  engage, employ, solicit for employment, or
advise or recommend to any other person that they engage, employ or solicit for
employment, or carry on any business with, any employee of the Company or any of
its Affiliates;

 

(b)                                 retain or attempt to retain the services of
any independent contractor of the Company or any of its Affiliate if doing so
would materially diminish the services being provided to the Company and/or an
Affiliate; or

 

(c)                                  solicit or encourage any employee of the
Company or any of its Affiliates to leave the employ of the Company or an
Affiliate, to do any act that is disloyal to the Company or any of its
Affiliates, is inconsistent with the interests of the Company or any of its
Affiliates or violates any provision of this Agreement or any agreement such
employee has with the Company or any Affiliate, or to do any of the foregoing
with respect to any independent contractors of the Company or any Affiliate.

 

For purposes of the foregoing, an “employee of the Company or any of its
Affiliates” and an “independent contractor of the Company or any of its
Affiliate” shall include any person who was an employee or independent
contractor of or for the Company or any Affiliate at any time (i) within six
(6) months prior to the prohibited conduct, or (ii) during the six (6) month
period prior to the cessation of the Executive’s employment.

 

7.             Non-Disparagement.  During the course of her employment and
thereafter, the Executive shall not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement that has, or is
likely to have, the effect of undermining or disparaging the Company or any
Affiliate, or their goodwill, products or business opportunities, or that has or
is likely to have the effect of undermining or disparaging the reputation of any
officer, director, agent, representative or employee, past or present, of the
Company or any Affiliate.

 

8.                                       Remedies.

 

(a)                                  The Executive acknowledges and agrees that
immediate and irreparable harm, for which damages would be an inadequate remedy,
would occur in the event any of the provisions of this Agreement were violated. 
Accordingly, the Executive

 

4

--------------------------------------------------------------------------------


 

agrees that the Company shall be entitled to an injunction to prevent breach of
any such provisions and to enforce specifically the terms and provisions thereof
without the necessity of proving actual damages or securing or posting any bond
or providing prior notice, in addition to any other remedy to which it may be
entitled at law or equity.

 

(b)                                 Nothing in this Agreement is intended to
waive or diminish any rights the Company may have at law or in equity at any
time to protect and defend its legitimate property interests (including its
business relationships with third parties), the foregoing provisions being
intended to be in addition to and not in derogation or limitation of any other
rights the Company may have at law or equity.

 

(c)                                  Each party hereby irrevocably consents to
the exclusive jurisdiction and venue of the state courts of Clark County,
Nevada, and the United States district courts with jurisdiction in Nevada with
respect to any matter arising out of or relating to this Agreement.

 

9.             Reasonableness of Restrictions.  The Executive represents that
her experience, capabilities and circumstances are such that the restrictions
contained herein will not prevent him from earning a livelihood.  The Executive
further agrees that the limitations set forth in this Agreement are reasonable
in duration, geographic area (which for purposes of this Agreement shall mean
the Restricted Area) and scope and are properly required for the adequate
protection of the Company’s business.

 

10.                                 Miscellaneous.

 

(a)                                  Notices.  Any notice given to either party
shall be in writing and shall be deemed to have been given when delivered
personally or sent by a nationally recognized overnight carrier, duly addressed
to the party concerned at the address indicated below the signature lines of
this Agreement or to such address as a party may subsequently give notice.

 

(b)                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties relating to the subject matter set forth herein.  The
parties acknowledge and agree that any prior agreements between the Company or
any Affiliate, on the one hand, and the Executive, on the other hand, have been
terminated as of the date immediately prior to the Effective Date (or such
earlier date as provided in such agreements), and have been superseded by this
Agreement, the Executive Severance Agreement, and the Letter Agreement to which
both this Agreement and the Executive Severance Agreement are attached.

 

(c)                                  Amendment or Waiver.  This Agreement cannot
be changed, modified or amended without the consent in writing of both parties. 
No waiver by either party at any time of any breach by the other party of any
condition or provision of this

 

5

--------------------------------------------------------------------------------


 

Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by the Executive or an authorized officer of the Company, as
the case may be.

 

(d)                                 Severability.  The provisions of this
Agreement shall be construed as a series of separate covenants, one for each
city, county and state in the Restricted Area.  The provisions of this Agreement
shall be severable, and the invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect, impair or render unenforceable
this Agreement or any other provision hereof, all of which shall remain in full
force and effect.  If any provision of this Agreement is adjudicated by a court
of competent jurisdiction to be invalid, illegal or otherwise unenforceable, but
such provision may be made valid, legal and enforceable by a limitation or
reduction of its scope, the parties agree to abide by such limitation or
reduction as may be necessary so that said provision shall be enforceable to the
fullest extent permitted by law.

 

(e)                                  Survival.  The respective rights and
obligations of the parties shall survive any termination of this Agreement to
the extent necessary to the intended preservation of such rights and
obligations.

 

(f)                                    Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Nevada, disregarding
any conflict of law principles that would otherwise provide for the application
of the substantive law of another jurisdiction.  Both parties waive the right to
a trial by jury, except as such waiver is prohibited by the laws applicable to
the specific action or proceeding.

 

(g)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but both of
which together shall constitute one and the same instrument.

 

(h)                                 Acknowledgment.  The Executive acknowledges
that she has been given a reasonable period of time to review this Agreement
before signing it and has had an opportunity to secure counsel of her own
choosing. By executing this Agreement, the Executive certifies that she has
fully read and completely understands the terms, nature and effect of this
Agreement.  The Executive further acknowledges that she is executing this
Agreement freely, knowingly and voluntarily and that the Executive’s execution
of this Agreement is not the result of any fraud, duress, mistake, or undue
influence whatsoever. In executing this Agreement, the Executive has not relied
on any inducements, promises, or representations by the Company other than as
stated in this Agreement.

 

[Signatures on following page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

THE “COMPANY”

THE “EXECUTIVE”

Herbst Gaming, LLC

 

 

 

 

 

By:

/s/ DAVID D. ROSS

 

/s/ DONNA LEHMANN

 

David D. Ross

 

Donna Lehmann

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

3440 West Russell Road

 

 

Las Vegas, Nevada 89118

 

 

 

7

--------------------------------------------------------------------------------

 